Citation Nr: 1823092	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  08-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for bilateral hallux valgus.  

4.  Entitlement to service connection for a bilateral toenail disability to include onychomycosis of the bilateral great toes, the fourth toe of the left foot and the second, fourth, and fifth nail of the right foot (toe disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and friend


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1974 to August 1978 and from January 2003 to August 2003.  The Veteran also had additional service in the United States Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, the Veteran testified at a Board hearing, and that transcript has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran was informed that he was able to have an additional hearing and elected to do so in February 2018.   That transcript is also associated with the Veteran's claims file.

In October 2015, this matter came before the Board and the Board found that there was new and material evidence to reopen the Veteran's claim for entitlement to service connection for his bilateral foot disability, toenail disability, and headache disability.  In addition, the Veteran elected to withdraw his claim for GERD and the Board found that the criteria to withdraw that issue had been met.  Moreover, the Board found that the Veteran's medical history was incomplete and ordered the RO to associate all of the Veteran's missing service treatment records and private treatment records.  Lastly, the Board ordered new examinations for his bilateral foot, bilateral toenail, bilateral knee, headache, and right elbow disabilities.  

In March 2017, the Veteran was granted service connection for tension headaches and his bilateral knee disability.  Thus, those issues are no longer before the Board.  

As to the issue of the Veteran's bilateral foot and toenail disability.  The Veteran's claim was originally characterized as a bilateral foot/toenail disability.  The Board has recharacterized the claim in order to properly depict the true nature of the Veteran's foot and toenail disabilities.  The Board has reached this conclusion based on the Veteran's testimony and the available medical evidence.  


FINDINGS OF FACT

1.  The Veteran's right elbow disability is related to his military service.  

2.  The Veteran's bilateral pes planus is related to his military service. 

3.  The Veteran's bilateral hallux valgus is related to his military service.  

4.  The Veteran's toe disability is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(2017).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(2017).

3.  The criteria for service connection for bilateral hallux valgus with bunions have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(2017).

4.  The criteria for service connection for tinea pedis and onychomycosis of the toes have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claims 

The Veteran contends that his bilateral foot disabilities, toe disabilities, and elbow disability are due to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131.  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right Elbow Disability 

As to a current diagnosis, the Veteran has been diagnosed with chronic right elbow tendinitis with partial tear.  See August 8, 2017 Dr. V. J. letter. 

As to the in-service incurrence, the Veteran was treated for right elbow pain while "putting up a tent" while on Marine Corps Reserve duty.  See March 23, 2004 Service Treatment Record.  

As to the Veteran's lay statements, the Veteran testified that he first hurt his elbow in 1975 during infantry field training and then he injured his elbow again in 2003 when he was constructing a tent.  See February 2018 Board Hearing Transcript.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in February 2017.  The examiner stated that the Veteran's right elbow condition is
less likely due to active military service, aggravated by military service, or had its onset in the year immediately following any period of service.  The examiner's rationale was that the Veteran was on reserve duty when his elbow was injured in 2003.  The examiner added that there are references to service related elbow pain in notes from 2005, but no contemporaneous notes from the 1970's.  The examiner concluded by stating that the major problems with the elbow began after an injury in 2003 to the right elbow, so it is at least as likely as not that the elbow problems presently held occurred following service.  See February 2017 VA examination.  

The Board is unable to place any probative weight on this opinion because the examiner did not provide a clear and thorough analysis as to why the Veteran's elbow injury during reserve training should not be service connected.  See Bloom, supra; Davidson supra.  

On the other hand, the Veteran's private doctor has come to a different conclusion.  The Veteran's doctor stated that the Veteran is currently being treated for right triceps chronic tendinitis with partial tear.  He is status post right triceps tendon debridement and repair on March 22, 2017.  The doctor went on to state that "I have reviewed all of his provided in-service medical records.  It is more likely than not that his current condition began after he injured his right elbow while putting up a tent in March 2014.  Per his records he has been complaining of constant/worsening right elbow pain since that time."  See August 8, 2017 Dr. V. J. Letter.  

The Board finds this opinion to be highly probative.  The Board has reached this conclusion because the doctor is currently treating the Veteran, reviewed his service treatment records, and provided a thorough and well-reasoned opinion regarding the nature and etiology of the Veteran's right elbow disability.  Thus, the Board has placed significant weight on this opinion.  See Bloom, supra; Davidson, supra.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's right elbow disability.  The most probative evidence of record demonstrates that the Veteran's right elbow disability is due to the injury that he suffered while on duty with the Marine Corps Reserve.  Thus, the Board finds that entitlement to service connection for a right elbow disability, diagnosed a right elbow tendonitis with partial tear, is warranted.  

B.  Bilateral Foot, Bilateral Hallux Valgus with Bunions, and Bilateral Tinea Pedis and Toe Disability 

The Veteran contends that his bilateral foot and bilateral toe disabilities are due to his military service.  

As to a current diagnosis, the record reflects that the Veteran has been diagnosed with bilateral pes planus and bilateral hallux valgus.  The Veteran has also been diagnosed with onychomycosis of the bilateral great toes, the fourth toe of the left foot and the second, fourth, and fifth nail of the right foot.  See February 2017 VA examination.  

As to the in-service incurrence, the Veteran's service treatment records show multiple reports of pain involving his feet and toes.  The Veteran's records also show treatment for a fungus that infected his toes while on active duty.  See Service Treatment records from March 24, 1976, April 6, 1976, December 2, 1976, December 18 1976, March 7, 1977, and January 23, 1978.   

As to the Veteran's lay statements, the Veteran testified that when he entered the service he did not have any problems with his feet or a fungus affecting his toes.  The Veteran also testified that he began experiencing severe pain in his feet going back to 1975.  The Veteran went on to state that he developed hammertoes in the service, the boots would hurt his toes, and he would put Band-Aids and wraps on his toes in order to help with the pain.  Lastly, the Veteran stated that he received multiple treatments for the fungus affecting his toes and the doctors removed his toenails in service.  See February 2018 Board Hearing Transcript.  

In regards to the Veteran's lay statements, the Board finds the Veteran is considered competent to be able to report on observable signs and symptoms that he experienced related to his feet and toes because these symptoms are observable by a lay person.  Accordingly, the Board finds these statements to be highly probative as they relate to the nature and etiology of the Veteran's conditions.   See Davidson, supra; Kahana, supra.

At the February 2018 Board Hearing, the Veteran's wife and friend from the Marine Corps also gave testimony.  First of all, the Veteran's wife testified that he had no foot problems when they got married but she has observed them getting progressively worse over the last thirty-four years.  The Veteran's wife also stated that she observed the fungus on his feet.  In addition, the Veteran's friend testified that he observed that the Veteran had pain and problems with his feet when they served together in 1975 and 1976.  See February 2018 Board Hearing Transcript.  

In regards to the lay statements provided by the Veteran's wife and his friend, the Board finds the Veteran's wife and his friend are considered competent to report on observable signs and symptoms that they witnessed related to the Veteran's feet and toes because these symptoms are observable by a lay person.  Accordingly, the Board finds these statements to be highly probative as they relate to the nature and etiology of the Veteran's conditions.   See Davidson, supra; Kahana, supra.

Turning to the medical evidence at hand, the Veteran attended a VA examination in February 2017.  Following the examination, the examiner stated that the currently diagnosed conditions of bilateral calcaneal heel spur, plantar fasciitis, hallux valgus, and flatfoot were less likely than not incurred in or caused by either period of active service without providing a rationale.  The examiner simply opined that the "records do not support this."  See March 2017 addendum opinion.  

The Board is unable to place any probative weight on this opinion because the examiner did not provide a clear and thorough analysis as to why the Veteran's bilateral foot and hallux valgus disabilities should not be service connected.  See Bloom, supra; Davidson supra.  

Moreover, the Board notes that the Veteran also attended an examination regarding the fungus affecting his toes; however, the examiner did not provide an opinion regarding the etiology of this condition.  

In addition to the VA examinations, the Board notes that the Veteran's private doctor has submitted medical opinions regarding these issues.  First of all, the Veteran's doctor addressed the fungus affecting the Veteran's toes.  Dr. G.C. stated that "based on my review of the applicable service medical records and current treatment records, it is more likely than not that the Veteran's current tinea pedis started while on active duty in the U.S. Marines."  The doctor added that the Veteran "was in the infantry and did a lot of running in his boots.  He had no issues with foot fungus before starting in the military.  He was treated several times for tinea pedis while on active duty."  See February 15, 2018 Dr. G.C. letter.  

Next, the doctor addressed the Veteran's flat feet.  Dr. G.C. stated that "based on my review of the applicable service medical records and current treatment records, it is more likely than not that the Veteran's current flat feet condition was aggravated by his service in the U.S. Marines."  The doctor also stated that "the Veteran has flat feet.  Extensive running while on active duty caused his symptoms to increase."  See February 15, 2018 Dr. G.C. letter.  

Lastly, the doctor addressed the Veteran's right foot bunion.  Dr. G.C. stated that "based on my review of the applicable service medical records and current treatment records, it is more likely than not that the Veteran's current right foot bunion was aggravated by service in the U.S. Marines."  The doctor added that "the Veteran has a bunion on his right foot.  He started having pain from his bunion while on active duty due to a lot of running.  It has progressed to the point that he had to have foot surgery in January 2018."  See February 15, 2018 Dr. G.C. letter.  

The Board finds these opinions to be highly probative.  The Board has reached this conclusion because the doctor is currently treating the Veteran, he reviewed his service treatment records, and provided a thorough and well-reasoned opinion regarding the nature and etiology of the Veteran's bilateral foot and toe disabilities.  Thus, the Board has placed significant weight on these opinions.  See Bloom, supra; Davidson, supra.  

In sum, the Board finds that service connection is warranted for the Veteran's bilateral pes planus, bilateral hallux valgus with bunions, and tinea pedis and bilateral toe disabilities.  In reaching this conclusion, the Board has reviewed the available lay statements, his medical history, and the available medical opinions.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issues of service connection for a bilateral pes planus, bilateral hallux valgus with bunions, tinea pedis and bilateral toe disabilities is in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's bilateral pes planus, bilateral hallux valgus with bunions, and bilateral tinea pedis and onychomycosis of the toes.  The Board further notes that while additional foot disability has been identified in the record, no such additional disability has been linked by either the Veteran, his lay witnesses, or expert opinion to service.  As a consequent, the Board finds that service connection for such additional disability is not warranted.


ORDER

Entitlement to service connection for a right elbow disability, diagnosed as right elbow tendonitis with partial tear, is granted.  

Entitlement to service connection for bilateral pes planus, is granted.  

Entitlement to service connection for bilateral hallux valgus with bunions, is granted.  

Entitlement to service connection for tinea pedis and a bilateral toenail disability to include onychomycosis of the bilateral great toes, the fourth toe of the left foot and the second, fourth, and fifth nail of the right foot, is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


